Citation Nr: 0619761	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to April 
1974.  The veteran died in January 2002.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the RO by which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in January 2002; the cause of death was 
listed as cardiac arrest due to arteriosclerotic heart 
disease.

2.  During his lifetime, the veteran had no service-connected 
disabilities.

3.  The veteran's fatal cardiac arrest due to 
arteriosclerotic heart disease is not the result of a disease 
or injury incurred in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a July 2002 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the appellant to identify 
any additional information that she felt would support her 
claim and to send the information describing any additional 
evidence or the evidence itself, effectively informing the 
appellant to provide any relevant evidence in her possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the appellant in this case may not have 
been sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the appellant.  The Board notes that because the 
appellant's claim is denied herein, no effective date will be 
assigned.  Thus, information as to effective dates would 
serve no purpose.  

In summary, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (holding that due process concerns with 
respect to VCAA notice must be pled with specificity).  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the appellant.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  The 
record also contains post service medical records, and the RO 
has sought a VA medical opinion in furtherance of the 
appellant's claim.  The Board notes that the appellant 
identified private medical records that she desired the RO's 
assistance in obtaining.  In August 2005, the RO asked that 
she complete the appropriate form in order to enable the RO 
to seek these records.  To date, the appellant has not 
furnished the requisite information.  A remand to the RO in 
order that the RO obtain these records is unnecessary, as 
without the appellant's cooperation, the RO's efforts would 
come to naught.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. At 1365.

Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
cardiovascular- renal disease and hypertension, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  (2005).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Id.; Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Factual Background 

On enlistment in March 1972, blood pressure was 154/104.  The 
veteran's blood pressure was measured on subsequent days in 
March 1972.  These blood pressure readings were as follows: 
152/88, 140/90, 136/84, 140/98, and 136/84.  A diagnosis of 
high blood pressure was noted.

On separation examination in March 1974, the veteran's blood 
pressure measured 130/80.  

The veteran suffered his first myocardial infarction in 1981.  
Hypertension was noted as a diagnosis in August 1988.

In May 1991, the veteran suffered a myocardial infarction, a 
four-vessel coronary artery bypass grafting was conducted..  
The discharge diagnosis was of myocardial infarction and 
hypertension.

In April 1998, the veteran was treated for hypertension.  In 
October 1998, the veteran experienced symptoms consistent 
with acute myocardial infarction.

In May 2000, a history of arteriosclerotic heart disease was 
assessed.

The veteran died in January 2002.  The cause of death was 
listed as cardiac arrest due to arteriosclerotic heart 
disease.  At the time of his death, the veteran was not in 
receipt of service connection for any disability.

In November 2003, the RO sought a VA medical opinion 
regarding the cause of the veteran's death.  In the report, 
the VA physician indicated that he reviewed the claims file 
in its entirety.  Indeed, the report contains a summary of 
the medical evidence of record.  The VA physician concluded 
that the veteran's high blood pressure was not aggravated 
during service.  Rather, the VA physician determined that the 
veteran's blood pressure improved during service and 
explained that physical activity was beneficial in 
ameliorating hypertension.  The VA physician also noted a 
long history of smoking.  According to the VA physician, the 
veteran's cardiac problems developed in the 1990's.  In 
addition, the VA physician noted that hypertension was 
mentioned in a 1988 medical record but that there was little 
to suggest hypertension before that time.  

After summarizing the veteran's service and post-service 
medical history, the VA physician opined that it was as 
likely as not that the veteran's hypertension recurred at 
some point after service but was not adversely affected by 
service.  Also, the VA physician indicated that veteran's 
coronary artery disease was the natural progression of 
coronary atherosclerosis in a person who continued to smoke.  
The VA physician noted that the veteran's multiple myocardial 
infarctions caused severe impairment and continued loss of 
myocardium.  

Discussion

During his lifetime, the veteran was not in receipt of 
service connection for any disability.  The Board will 
consider, however, whether the veteran's cause of death, 
namely cardiac arrest due to arteriosclerotic heart disease, 
is in any way related to service.  

At the outset, the Board notes that the presumption of 
soundness does not attach regarding hypertension, as high 
blood pressure was unequivocally present and noted on entry 
into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  It 
follows that service connection for hypertension on an 
incurrence basis would not be appropriate, as the veteran's 
hypertension is not etiologically related to service.  
38 C.F.R. § 3.303.  

Next, the Board observes that service connection based on 
aggravation would not be warranted because the veteran's 
hypertension did not undergo an increase in severity during 
or as a result of service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  To the contrary, the veteran's hypertension 
improved during service, possibly as a result of increased 
physical activity.  The Board finally observes that service 
connection for hypertension or hypertensive heart disease 
would not be warranted on a presumptive basis because 
hypertension did not manifest within one year of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Indeed, there is no evidence of recurrence of hypertension 
until the 1980's.

To the extent that hypertension played a role in the 
veteran's cardiac arrest due to arteriosclerotic heart 
disease, service connection for the cause of the veteran's 
death cannot be granted on that basis because hypertension, 
as shown above, is entirely unrelated to the veteran's 
service.  38 C.F.R. § 3.312.

It appears that the veteran's arteriosclerotic heart disease 
had its onset in the 1990's approximately two decades after 
separation from service.  There is no indication that it is 
in any way related to service.  Thus, service connection for 
the cause of the veteran's death on the basis of 
arteriosclerotic heart disease is denied.  Id.  The Board 
observes that the veteran's heart disease seems to have been 
precipitated by a long history of smoking.  There is no 
indication of tobacco abuse in service, and the appellant has 
made no such allegations.  In any event, the Board notes that 
current law prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2005).

A thorough review of the record reveals no additional basis 
upon which to conclude that the veteran's death was in any 
way related to service.

In sum, there is no evidence of in-service incurrence or 
aggravation of a disease or injury and no medical evidence of 
a nexus between an in-service disease or injury and death.  
38 C.F.R. § 3.312; Hickson, 12 Vet. App. at 253.  The only 
competent evidence addressing the issue indicates that there 
is no relationship between disability that caused the 
veteran's death and his active service.  The Board can 
consider only the evidence before it.  This evidence does not 
support a conclusion that the veteran's cardiac arrest due to 
arteriosclerotic heart disease was in any way related to 
service or to a service-connected disability.  Rather, the 
probative evidence is against such a conclusion.  Therefore, 
a preponderance of the evidence is against service connection 
for the cause of the veteran's death.  Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


